Motion for an extension of time and for other relief granted to the extent of directing plaintiff-appellant to serve and file a supplemental record which shall include all of the papers *924that were before the court on the original motion which resulted in the order of December 4, 1961, together with its appellant’s points on or before August 30, 1962, with notice of argument for September 11,1962, said appeal to be argued or submitted when reached. Respondents’ points are to be served and filed on or before September 5, 1962. The order of this court, entered on May 1, 1962 is modified accordingly. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.